Exhibit 10.3

MAPINFO CORPORATION

2002 STOCK INCENTIVE PLAN

 1. Purpose

The purpose of this 2002 Stock Incentive Plan (the "Plan") of MapInfo
Corporation, a Delaware corporation (the "Company"), is to advance the interests
of the Company's stockholders by enhancing the Company's ability to attract,
retain and motivate persons who make (or are expected to make) important
contributions to the Company by providing such persons with equity ownership
opportunities and performance-based incentives and thereby better aligning the
interests of such persons with those of the Company's stockholders. Except where
the context otherwise requires, the term "Company" shall include any of the
Company's present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the "Code") and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the "Board").

Eligibility

All of the Company's employees, officers, directors, consultants and advisors
are eligible to be granted options (an "Award") under the Plan. Each person who
has been granted an Award under the Plan shall be deemed a "Participant".

Administration and Delegation
 a. Administration by Board of Directors

. The Plan will be administered by the Board. The Board shall have authority to
grant Awards and to adopt, amend and repeal such administrative rules,
guidelines and practices relating to the Plan as it shall deem advisable. The
Board may correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award in the manner and to the extent it shall deem expedient
to carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board's sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith. Appointment of
Committees. To the extent permitted by applicable law, the Board may delegate
any or all of its powers under the Plan to one or more committees or
subcommittees of the Board (a "Committee"). All references in the Plan to the
"Board" shall mean the Board or a Committee of the Board or the executive
officers referred to in Section 3(c) to the extent that the Board's powers or
authority under the Plan have been delegated to such Committee or executive
officers. Delegation to Executive Officers. To the extent permitted by
applicable law, the Board may delegate to one or more executive officers of the
Company the power to grant Awards to employees or officers of the Company or any
of its present or future subsidiary corporations and to exercise such other
powers under the Plan as the Board may determine, provided that the Board shall
fix the terms of the Awards to be granted by such executive officers (including
the exercise price of such Awards, which may include a formula by which the
exercise price will be determined) and the maximum number of shares subject to
Awards that the executive officers may grant; provided further, however, that no
executive officer shall be authorized to grant Awards to any "executive officer"
of the Company (as defined by Rule 3b-7 under the Securities Exchange Act of
1934, as amended (the "Exchange Act")) or to any "officer" of the Company (as
defined by Rule 16a-1 under the Exchange Act). Stock Available for Awards
 a. Number of Shares

. Subject to adjustment under Section 6, Awards may be made under the Plan for a
number of shares of common stock, $0.002 par value per share, of the Company
(the "Common Stock") equal to the sum of:
 1. 200,000 shares of Common Stock;
 2. any shares of Common Stock reserved for issuance under the Company's 1993
    Stock Incentive Plan, as amended (the "1993 Plan"), that remain available
    for issuance upon the adoption of this Plan by the Board; and
 3. any shares of Common Stock subject to awards under the 1993 Plan which
    awards expire, terminate, or are otherwise surrendered, canceled or
    forfeited (subject, however, in the case of Incentive Stock Options (as
    hereinafter defined) to any limitations under the Code);

provided, however,

that the maximum number of shares of Common Stock reserved for issuance under
the 1993 Plan that may be issued under this Plan shall be 1,500,000 (the
"Authorized Shares"). If any Award expires or is terminated, surrendered or
canceled without having been fully exercised or is forfeited in whole or in part
(including as the result of shares of Common Stock subject to such Award being
repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right) or results in any Common Stock not being issued,
the unused Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan, subject, however, in the case of Incentive Stock
Options (as hereinafter defined), to any limitations under the Code. Shares
issued under the Plan may consist in whole or in part of authorized but unissued
shares or treasury shares.



Per-Participant Limit. The maximum number of shares of Common Stock with respect
to which Awards may be granted to any Participant under the Plan shall be
200,000 per calendar year. The per-Participant limit described in this Section
4(b) shall be construed and applied consistently with Section 162(m) of the Code
("Section 162(m)"). Stock Options
 a. General

. The Board may grant options to purchase Common Stock (each, an "Option") and
determine the number of shares of Common Stock to be covered by each Option, the
exercise price of each Option and the conditions and limitations applicable to
the exercise of each Option, including conditions relating to applicable federal
or state securities laws, as it considers necessary or advisable. An Option
which is not intended to be an Incentive Stock Option (as hereinafter defined)
shall be designated a "Nonstatutory Stock Option". Incentive Stock Options. An
Option that the Board intends to be an "incentive stock option" as defined in
Section 422 of the Code (an "Incentive Stock Option") shall only be granted to
employees of the Company and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code. The Company shall
have no liability to a Participant, or any other party, if an Option (or any
part thereof) which is intended to be an Incentive Stock Option is not an
Incentive Stock Option. Exercise Price. The Board shall establish the exercise
price at the time each Option is granted and specify it in the applicable option
agreement, provided, however, that the exercise price shall be not less than
100% of the fair market value of the Common Stock, at the time the Option is
granted. Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement, provided, however, that no Option will be granted for a term
in excess of five (5) years. Exercise of Option. Options may be exercised by
delivery to the Company of a written notice of exercise signed by the proper
person or by any other form of notice (including electronic notice) approved by
the Board together with payment in full as specified in Section 5(f) for the
number of shares for which the Option is exercised. Payment Upon Exercise.
Common Stock purchased upon the exercise of an Option granted under the Plan
shall be paid for as follows:
 1. in cash or by check, payable to the order of the Company;
 2. except as the Board may, in its sole discretion, otherwise provide in an
    option agreement, by (i) delivery of an irrevocable and unconditional
    undertaking by a creditworthy broker to deliver promptly to the Company
    sufficient funds to pay the exercise price and any required tax withholding
    or (ii) delivery by the Participant to the Company of a copy of irrevocable
    and unconditional instructions to a creditworthy broker to deliver promptly
    to the Company cash or a check sufficient to pay the exercise price and any
    required tax withholding;
 3. when the Common Stock is registered under the Securities Exchange Act of
    1934 (the "Exchange Act"), by delivery of shares of Common Stock owned by
    the Participant valued at their fair market value as determined by (or in a
    manner approved by) the Board in good faith ("Fair Market Value"), provided
    (i) such method of payment is then permitted under applicable law and (ii)
    such Common Stock, if acquired directly from the Company was owned by the
    Participant at least six months prior to such delivery;
 4. to the extent permitted by the Board, in its sole discretion, by payment of
    such other lawful consideration as the Board may determine; or
 5. by any combination of the above permitted forms of payment.

Substitute Options. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Options in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Options may be granted on such terms as the Board deems appropriate
in the circumstances, notwithstanding any limitations on Options contained in
the other sections of this Section 5 or in Section 2. Adjustments for Changes in
Common Stock and Certain Other Events
 a. Changes in Capitalization

. In the event of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than a normal cash dividend, (i) the number and class of
securities available under this Plan, and (ii) the number and class of
securities and exercise price per share subject to each outstanding Option,
shall be appropriately adjusted by the Company (or substituted Awards may be
made, if applicable) to the extent the Board shall determine, in good faith,
that such an adjustment (or substitution) is necessary and appropriate. If this
Section 6(a) applies and Section 6(c) also applies to any event, Section 6(c)
shall be applicable to such event, and this Section 6(a) shall not be
applicable. Liquidation or Dissolution. In the event of a proposed liquidation
or dissolution of the Company, the Board shall upon written notice to the
Participants provide that all then unexercised Options will (i) become
exercisable in full as of a specified time at least ten (10) business days prior
to the effective date of such liquidation or dissolution and (ii) terminate
effective upon such liquidation or dissolution, except to the extent exercised
before such effective date. Reorganization Events
 1. Definition

. A "Reorganization Event" shall mean: (a) any merger or consolidation of the
Company with or into another entity as a result of which all of the Common Stock
of the Company is converted into or exchanged for the right to receive cash,
securities or other property or (b) any exchange of all of the Common Stock of
the Company for cash, securities or other property pursuant to a share exchange
transaction. Consequences of a Reorganization Event on Options. Upon the
occurrence of a Reorganization Event, or the execution by the Company of any
agreement with respect to a Reorganization Event, the Board shall provide that
all outstanding Options shall be assumed, or equivalent options shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof). For purposes hereof, an Option shall be considered to be assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in fair
market value to the per share consideration received by holders of outstanding
shares of Common Stock as a result of the Reorganization Event.

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such Options,
then the Board shall, upon written notice to the Participants, provide that all
then unexercised Options will become exercisable in full as of a specified time
prior to the Reorganization Event and will terminate immediately prior to the
consummation of such Reorganization Event, except to the extent exercised by the
Participants before the consummation of such Reorganization Event; provided,
however, that in the event of a Reorganization Event under the terms of which
holders of Common Stock will receive upon consummation thereof a cash payment
for each share of Common Stock surrendered pursuant to such Reorganization Event
(the "Acquisition Price"), then the Board may instead provide that all
outstanding Options shall terminate upon consummation of such Reorganization
Event and that each Participant shall receive, in exchange therefor, a cash
payment equal to the amount (if any) by which (A) the Acquisition Price
multiplied by the number of shares of Common Stock subject to such outstanding
Options (whether or not then exercisable), exceeds (B) the aggregate exercise
price of such Options. To the extent all or any portion of an Option becomes
exercisable solely as a result of the first sentence of this paragraph, upon
exercise of such Option the Participant shall receive shares subject to a right
of repurchase by the Company or its successor at the Option exercise price. Such
repurchase right (1) shall lapse at the same rate as the Option would have
become exercisable under its terms and (2) shall not apply to any shares subject
to the Option that were exercisable under its terms without regard to the first
sentence of this paragraph.

General Provisions Applicable to Awards
 a. Transferability of Awards

. Except as the Board may otherwise determine or provide in an Award, Awards
shall not be sold, assigned, transferred, pledged or otherwise encumbered by the
person to whom they are granted, either voluntarily or by operation of law,
except by will or the laws of descent and distribution, and, during the life of
the Participant, shall be exercisable only by the Participant. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees. Documentation. Each Award shall be evidenced in such
form (written, electronic or otherwise) as the Board shall determine, which
written instrument may be in the form of an agreement signed by the Company and
the Participant or a written confirming memorandum to the Participant from the
Company. Each Award may contain terms and conditions in addition to those set
forth in the Plan. Board Discretion. Except as otherwise provided by the Plan,
each Award may be made alone or in addition or in relation to any other Award.
The terms of each Award need not be identical, and the Board need not treat
Participants uniformly. Termination of Status. The Board shall determine the
effect on an Award of the disability, death, retirement, authorized leave of
absence or other change in the employment or other status of a Participant and
the extent to which, and the period during which, the Participant, the
Participant's legal representative, conservator, guardian or Designated
Beneficiary may exercise rights under the Award. Withholding. Each Participant
shall pay to the Company, or make provision satisfactory to the Board for
payment of, any taxes required by law to be withheld in connection with Awards
to such Participant no later than the date of the event creating the tax
liability. Except as the Board may otherwise provide in an Award, when the
Common Stock is registered under the Exchange Act, Participants may satisfy such
tax obligations in whole or in part by delivery of shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value; provided, however, that the total tax withholding where
stock is being used to satisfy such tax obligations cannot exceed the Company's
minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income). The Company may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to a Participant. Amendment of Award. The Board may
amend, modify or terminate any outstanding Award, including but not limited to,
substituting therefor another Award of the same or a different type, changing
the date of exercise or realization, and converting an Incentive Stock Option to
a Nonstatutory Stock Option, provided that the Participant's consent to such
action shall be required unless the Board determines that the action, taking
into account any related action, would not materially and adversely affect the
Participant. Conditions on Delivery of Stock. The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company's counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations. Acceleration. The Board may at any time provide that any Award
shall become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be. Miscellaneous
 a. No Right To Employment or Other Status

. No person shall have any claim or right to be granted an Award, and the grant
of an Award shall not be construed as giving a Participant the right to
continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award. No Rights As Stockholder.
Subject to the provisions of the applicable Award, no Participant or Designated
Beneficiary shall have any rights as a stockholder with respect to any shares of
Common Stock to be distributed with respect to an Award until becoming the
record holder of such shares. Notwithstanding the foregoing, in the event the
Company effects a split of the Common Stock by means of a stock dividend and the
exercise price of and the number of shares subject to such Option are adjusted
as of the date of the distribution of the dividend (rather than as of the record
date for such dividend), then an optionee who exercises an Option between the
record date and the distribution date for such stock dividend shall be entitled
to receive, on the distribution date, the stock dividend with respect to the
shares of Common Stock acquired upon such Option exercise, notwithstanding the
fact that such shares were not outstanding as of the close of business on the
record date for such stock dividend. Effective Date and Term of Plan. The Plan
shall become effective on the date on which it is adopted by the Board, but no
Award granted to a Participant that is intended to comply with Section 162(m)
shall become exercisable, vested or realizable, as applicable to such Award,
unless and until the Plan has been approved by the Company's stockholders to the
extent stockholder approval is required by Section 162(m) in the manner required
under Section 162(m) (including the vote required under Section 162(m)). No
Awards shall be granted under the Plan after the completion of ten years from
the earlier of (i) the date on which the Plan was adopted by the Board or (ii)
the date the Plan was approved by the Company's stockholders, but Awards
previously granted may extend beyond that date. Amendment of Plan. The Board may
amend, suspend or terminate the Plan or any portion thereof at any time,
provided that to the extent required by Section 162(m), no Award granted to a
Participant that is intended to comply with Section 162(m) after the date of
such amendment shall become exercisable, realizable or vested, as applicable to
such Award, unless and until such amendment shall have been approved by the
Company's stockholders if required by Section 162(m) (including the vote
required under Section 162(m)). Governing Law. The provisions of the Plan and
all Awards made hereunder shall be governed by and interpreted in accordance
with the laws of the State of Delaware, without regard to any applicable
conflicts of law.